United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2602
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
James C. Hoenselaar,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 7, 2007
                                Filed: May 11, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       After James C. Hoenselaar pleaded guilty to participating in a drug conspiracy,
in violation of 21 U.S.C. § 841(a)(1) and (b)(1), the district court1 calculated an
advisory Sentencing Guidelines range of 151-188 months in prison and sentenced
Hoenselaar at the bottom of the range to 151 months in prison and 5 years of
supervised release. Hoenselaar argues on appeal that the sentence is unreasonable,
and that the district court should have imposed the statutory minimum sentence of 10
years in prison. See 18 U.S.C. § 841(b)(1)(A). Upon review of the sentence for

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
reasonableness, see United States v. Haack, 403 F.3d 997, 1003 (8th Cir. 2005), we
affirm.

        Hoenselaar fails to establish that the district court overlooked a significant
factor, gave improper weight to any factor, or made a clear error in judgment. See
United States v. Denton, 434 F.3d 1104, 1113 (8th Cir. 2006) (setting out standard for
unreasonable sentence). Although his coconspirators may have received lower
sentences, Hoenselaar played a more significant role in the conspiracy--he served as
the methamphetamine “cook”--and more important, unlike his coconspirators, he did
not cooperate with authorities. See United States v. Gallegos, 480 F.3d 856, 859 (8th
Cir. 2007) (per curiam) (rejecting argument that sentence was unreasonable because
of its disparity with lower sentence of codefendant; even assuming the two defendants
were equally culpable in conspiracy, they were not similarly situated and disparity
between their sentences was not unwarranted: defendant with lower sentence had
lower criminal history category and most important, had received motion for
downward departure based on substantial assistance).

        In imposing sentence the district court considered appropriate factors, including
Hoenselaar’s addiction, his extensive criminal history, and the need to deter him by
imposing a harsher sentence than he had received in the past. See 18 U.S.C. §
3553(a)(1) (sentencing factors include nature and circumstances of offense and history
and characteristics of defendant); (a)(2)(A) (court shall consider need for sentence
imposed to reflect seriousness of offense, to promote respect for law, and to provide
just punishment); (a)(2)(B) (court shall consider need for sentence imposed to afford
adequate deterrence to criminal conduct). Hoenselaar’s reference to sentencing
statistics for drug crimes in Nebraska is unavailing. While the Guidelines seek to
reduce sentencing disparities, see United States v. Rouillard, 474 F.3d 551, 558 (8th
Cir. 2007) (variances based on conduct accounted for in Guidelines result in
unwarranted sentencing disparities); see also 18 U.S.C. § 3553(a)(6) (district court
should consider the “need to avoid unwarranted sentence disparities” between

                                          -2-
similarly situated defendants), Hoenselaar offers no authority for the proposition that
a district court should compare a defendant’s prospective sentence to a statewide
average as part of the court’s consideration, or that such a comparison should play a
part in appellate review.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-